Case 21-52669-lrc      Doc 19    Filed 07/09/21 Entered 07/09/21 16:18:18          Desc Main
                                 Document      Page 1 of 8



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:                                             )      CHAPTER 7
                                                   )
YOUNKUK JUN,                                       )      CASE NO. 21-52669-LRC
                                                   )
       DEBTOR.                                     )

    NOTICE OF PLEADING, DEADLINE TO OBJECT AND FOR HEARING

       The United States Trustee has filed a Motion For Extension of Deadline on July 9,
2021. Pursuant to General Order 24-2018, the Court may consider this matter without
further notice or a hearing if no party in interest files a response or objection within
twenty-one (21) days from the date of service of this notice. If you object to the relief
requested in this pleading, you must timely file your objection with the Bankruptcy
Clerk at United States Bankruptcy Court, Room 1340, 75 Ted Turner Drive, S.W.,
Atlanta, Georgia 30303; and serve a copy on the movant’s attorney, Jonathan S. Adams,
Richard Russell Federal Building, 75 Ted Turner Drive, S.W., Suite 362, Atlanta Georgia
30303; and any other appropriate persons by the objection deadline. The response or
objection must explain your position and be actually received by the Bankruptcy Clerk
within the required time.
       A hearing on the pleading has been scheduled for August 25, 2021 at 10:15 A.M.
in Courtroom 1204, U.S. Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia
30303. Given the current public health crisis, hearings may be telephonic only. Please
check the “Important Information Regarding Court Operations During COVID-19
Outbreak” tab at the top of the GANB Website prior to the hearing for instructions on
whether to appear in person or by phone. If an objection is timely filed and served, the
hearing will proceed as scheduled. If you do not file a response or objection within the
time permitted, the Court may grant the relief requested without further notice or
hearing, provided that an order approving the relief requested is entered at least one
business day prior to the scheduled hearing. If no objection is timely filed, but no order is
Case 21-52669-lrc     Doc 19     Filed 07/09/21 Entered 07/09/21 16:18:18         Desc Main
                                 Document      Page 2 of 8



entered granting the relief requested at least one business day prior to the hearing, the
hearing will be held at the time and place scheduled.
       Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this Bankruptcy Case. If you do
not have an attorney, you may wish to consult one.


Dated: July 9, 2021
                                                  MARY IDA TOWNSON
                                                  UNITED STATES TRUSTEE
                                                  REGION 21


                                                   /s Jonathan S. Adams
                                                  JONATHAN S. ADAMS
                                                  Trial Attorney
                                                  Georgia Bar Number 979073
                                                  United States Department of Justice
                                                  Office of the United States Trustee
                                                  362 Richard B. Russell Building
                                                  75 Ted Turner Drive, SW
                                                  Atlanta, Georgia 30303
                                                  404.331.4437 ext 122
                                                  jonathan.s.adams@usdoj.gov
Case 21-52669-lrc     Doc 19    Filed 07/09/21 Entered 07/09/21 16:18:18        Desc Main
                                Document      Page 3 of 8



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                            )     CHAPTER 7
                                                  )
YOUNKUK JUN,                                      )     CASE NO. 21-52669-LRC
                                                  )
       DEBTOR                                     )

                    MOTION FOR EXTENSION OF DEADLINE

       Mary Ida Townson, United States Trustee for Region 21 (the “United States

Trustee”), moves the Court to extend the deadline under Federal Rule of Bankruptcy

Procedure 1017(e) for the United States Trustee to file a motion to dismiss this case

pursuant to Bankruptcy Code section 707(b), and to extend the deadline under Federal Rule

of Bankruptcy Procedure 4004 to file an objection to discharge pursuant to Bankruptcy

Code section 727. In support of this motion, the United States Trustee shows as follows.

                                             1.

       Younkuk Jun (hereinafter the “Debtor”) commenced this case on April 1, 2021, by

filing a petition for relief under chapter 7 of the United States Bankruptcy Code. Michael

Barger was appointed Chapter 7 Trustee.

                                             2.

       On his petition, Debtor reported that his debts are primarily consumer debts. (Dkt.

1, pg. 6)

                                             3.

       The Meeting of Creditors was initially scheduled for May 10, 2021, but was

continued, first to June 18, 2021, then to July 16, 2021 for the production of additional
Case 21-52669-lrc     Doc 19     Filed 07/09/21 Entered 07/09/21 16:18:18         Desc Main
                                 Document      Page 4 of 8



documents and information.



        I. Extension of Time to file Motion to Dismiss Pursuant to Bankruptcy Code
        Section 707(b).
                                             4.

        The United States Trustee is reviewing this case to determine whether relief

pursuant to Bankruptcy Code section 707(b) is warranted. Bankruptcy Code section

707(b)(1) provides that, after notice and a hearing, the Court may dismiss a case filed by

an individual whose debts are primarily consumer debts if it finds that granting relief

would be an abuse of the provisions of chapter 7.

                                              5.

        Bankruptcy Code section 707(b)(3) provides that, in considering whether granting

relief would be an abuse in a case in which the presumption of abuse does not arise or is

rebutted, the Court shall consider whether the debtors filed the petition in bad faith or the

totality of the circumstances of the debtors’ financial situation demonstrates abuse.

                                              6.

        Federal Rule of Bankruptcy Procedure 1017(e) provides that, “except as otherwise

provided in § 704(b)(2), a motion to dismiss a case for abuse under § 707(b) or (c) may

be filed only within 60 days after the first date set for the meeting of creditors under §

341, unless, on request filed before the time has expired, the court for cause extends the

time for filing the motion to dismiss.” The deadline under Rule 1017(e)(1) is July 9,

2021.
Case 21-52669-lrc       Doc 19   Filed 07/09/21 Entered 07/09/21 16:18:18        Desc Main
                                 Document      Page 5 of 8



                                               7.

       The United States Trustee wishes to further review this case under § 707 to

determine whether there is a basis for filing a motion to dismiss the case. The United

States Trustee has requested documentation from the Debtor, but the Debtor has failed to

provide the United States Trustee with all the requested documentation. The United

States Trustee requests an extension of the deadline to file a motion to dismiss pursuant

to Section 707(b)(3), so that she may obtain the necessary documentation and

information from the Debtor.

       II. Extension of Time to Object to Discharge Pursuant to Bankruptcy Code
       Section 727

                                               8.

       Federal Rule of Bankruptcy Procedure 4004(a) provides that in a chapter 7 case, a

complaint objecting to discharge must be filed no later than 60 days after the first date set

for the section 341(a) meeting of creditors.

                                               9.

       The original deadline for filing a complaint under section 727 is July 9, 2021.

                                               10.

       Federal Rule of Bankruptcy Procedure 4004(b)(1) provides that “on motion of any

party in interest, after notice and a hearing, the court may for cause extend the deadline to

object to discharge.”
Case 21-52669-lrc      Doc 19    Filed 07/09/21 Entered 07/09/21 16:18:18         Desc Main
                                 Document      Page 6 of 8



                                             11.

       The United States Trustee wishes to further review this case under section 727 to

determine whether there is a basis for filing a complaint to deny discharge. To complete

her review, the United States Trustee needs additional documentation and other

information from the Debtor. The United States Trustee has requested certain

documentation from the Debtor, but the Debtor has failed to provide the United States

Trustee with all the requested documentation. The United States Trustee requests an

extension of the deadline to file an objection to discharge pursuant to Section 727, so that

she may obtain the necessary documentation from the Debtor.



       WHEREFORE, the United States Trustee requests the Court enter an order

extending the deadline for the United States Trustee to file a motion under section

707(b)(3) to October 12, 2021. Further, the United States Trustee requests the Court enter

an Order, extending the deadline for the United States Trustee to file a complaint to deny

discharge under section 727 to October 12, 2021. In addition, the United States Trustee

requests that, in the event this case is converted to chapter 13 and later reconverted to

chapter 7, the deadline for filing a motion to dismiss pursuant to section 707(b) be extended

to the date that is 90 days after entry of the order reconverting the case to chapter 7.
Case 21-52669-lrc   Doc 19   Filed 07/09/21 Entered 07/09/21 16:18:18    Desc Main
                             Document      Page 7 of 8



                                            MARY IDA TOWNSON
                                            United States Trustee, Region 21

                                            s/ Jonathan S. Adams
                                            Jonathan S. Adams
                                            Georgia Bar Number 979073
                                            United States Department of Justice
                                            Office of the United States Trustee
                                            362 Richard B. Russell Building
                                            75 Ted Turner Drive, SW
                                            Atlanta, Georgia 30303
                                            (404) 331-4437
                                            Jonathan.S.Adams@usdoj.gov
Case 21-52669-lrc       Doc 19   Filed 07/09/21 Entered 07/09/21 16:18:18        Desc Main
                                 Document      Page 8 of 8



                             CERTIFICATE OF SERVICE

        This is to certify that I have on this day electronically filed the foregoing Motion
 for Extension of Deadline and Notice of Pleading, Deadline to Object and for Hearing
  using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of
 this document and an accompanying link to this document to the following parties who
have appeared in this case under the Bankruptcy Court’s Electronic Case filing program.


      Michael J. Bargar Michael.bargar@agg.com, carol.stewart@agg.com;
       GA67@ecfcbis.com
      Marcus Nakjoon Kim njkimlaw@gmail.com, njkimlaw.jhbae@gmail.com

       I further certify that on this day, I caused a copy of this document to be served via
United States First Class Mail, with adequate postage prepaid on the following parties at
the address shown for each.

 Younkuk Jun
 207 Hamlet Drive
 Duluth, Georgia 30097

 Dated: July 9, 2021.
                                                  s/ Jonathan S. Adams
                                                 Jonathan S. Adams
                                                 Georgia Bar No. 979073
                                                 United States Department of Justice
                                                 Office of the United States Trustee
                                                 362 Richard B. Russell Building
                                                 75 Ted Turner Drive, SW
                                                 Atlanta, Georgia 30303
                                                 (404) 331-4437, ext. 122
                                                 Jonathan.S.Adams@usdoj.gov
